Citation Nr: 1010017	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  04-38 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for prostate cancer and 
residuals, including incontinence and erectile dysfunction, 
due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from January 1972 to January 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).

During the pendency of this appeal, the Veteran's claims file 
was transferred to the jurisdiction of the Detroit, Michigan 
RO, which has certified the case for appellate review.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), which reversed a decision 
of the Board that denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagreed 
with the Court's decision in Haas and appealed this case to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit). On May 8, 2008, the Federal Circuit issued 
its decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) 
where it reversed the Veterans Court, holding that the 
Veterans Court had erred in rejecting VA's interpretation of 
§ 3.307(a)(6)(iii) as requiring a service member's presence 
at some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  The 
Federal Circuit issued mandate in Hass effective October 16, 
2008.

Previously, however, the Secretary of VA imposed a stay at 
the Board on the adjudication of claims affected by Haas. 
Subsequently, the Court temporarily stayed the adjudication 
of cases before the Board and RO potentially affected by 
Haas.  See Ribaudo v. Nicholson, 21 Vet. App. 16 (2007) (per 
curiam).  The specific claims affected by the stay included 
those based on herbicide exposure in which the only evidence 
of exposure was receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam, such as in this 
case.  The Court later dissolved the temporary stay, but 
granted the Secretary's motion to stay such cases, in part. 
See Ribaudo v. Nicholson, 21 Vet. App. 137 (2007).
Following entry of the Federal Circuit's mandate, the 
appellant filed a petition for a writ of certiorari to the 
Supreme Court, which was denied on January 21, 2009.  See 
Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  
As the Ribaudo stay of Haas-related cases is no longer in 
effect, and in light of the Supreme Court's denial of 
certiorari, the VA's Office of General Counsel has advised 
that the Board may resume adjudication of the previously 
stayed cases.  By Chairman's Memorandum 01-09-03, dated 
January 22, 2009, the stay was lifted and further 
consideration of this appeal may now be undertaken.


FINDINGS OF FACT

1.  The Veteran's service personnel records do not show that 
his service included in-country duty or visitation in 
Vietnam.

2.  The competent evidence of record demonstrates that 
prostate cancer and residuals, including incontinence and 
erectile dysfunction, were initially demonstrated years after 
service, and have not been shown to be causally related to 
the Veteran's active service.


CONCLUSION OF LAW

Prostate cancer and residuals, including incontinence and 
erectile dysfunction, were not incurred in, or aggravated by, 
active service, nor may be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.

In the present case, the agency of original jurisdiction 
(AOF) issued letters to the Veteran in February 2003, May 
2003, and February 2007 that informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence and provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date in the event of award of the benefit 
sought.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was provided after the initial AOJ adjudication of the claim.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  Here, the Board 
finds that any defect with respect to the timing of VCAA 
notice was harmless error.  Although notice was provided to 
the appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment and personnel records and 
private treatment records.  The claims file also contains the 
Veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.   

The Board acknowledges that the Veteran has not been afforded 
a VA examination or opinion.  However, the Board finds that 
no VA examination or opinion is necessary to satisfy the duty 
to assist in this case.  In this regard, under 38 U.S.C.A. § 
5103A(d)(2), VA must obtain a medical examination or opinion 
when such is necessary to make a decision on a claim.  
Specifically, a VA opinion is required where the record 
contains competent evidence of a current disability, and 
indicates that the disability or symptoms may be associated 
with military service, but does not contain sufficient 
evidence for the Secretary to make a decision.  Id.  In this 
case, although the record contains evidence of a current 
disability, as will be discussed in greater detail below, 
there is no indication that such current disability can be 
associated with an in-service event.  In such circumstances, 
there is no duty to obtain a medical opinion.  McClendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006).  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, extensive evidence submitted 
by the veteran or on his behalf.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3)(West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2009).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma) and AL amyloidosis.  See 38 C.F.R. § 3.309(e).  
The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, 
endometriosis, adverse effects on thyroid homeostasis, and 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 
2003).
In order to establish service connection by presumption, 
based on herbicide exposure, a disease listed above (see 38 
C.F.R. § 3.309(e)) shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Legal Analysis

The Veteran asserts that service connection is warranted for 
his prostate cancer and its residuals, to include 
incontinence and erectile dysfunction.  He specifically 
contends that such disability is due to exposure to Agent 
Orange in service.  As noted above, in order for a veteran to 
be presumed to have had exposure to (herbicides) Agent Orange 
while serving in Vietnam, he must have served in the Republic 
of Vietnam or off the waters of Vietnam, during the period 
beginning on January 9, 1962 and ending on May 7, 1975 and 
had in-country duty or visitation.  In this case, the Veteran 
contends that he was exposed to Agent Orange in Vietnam when 
he went in-country while his ship (the USS Kansas City or the 
USS Mispillion) docked at a port in Vietnam, while en route 
to the USS CONSTELLATION.

The Board observes that the Veteran's service personnel 
records reflect that he served aboard the USS CONSTELLATION 
during his Vietnam service.  Such records also show that the 
Veteran was assigned to the Fighter Squadron NINETY-TWO.  
Travel vouchers submitted by the Veteran in August 2007, also 
show that the Veteran's listed itinerary while serving aboard 
the USS CONSTELLATION, included a stop aboard the USS 
MISPILLION from May 8, 1972 to May 11, 1972 and a stop aboard 
the USS KANSAS CITY on May 11, 1972.

However, there is no evidence of record that supports the 
Veteran's contentions that he actually had duty or visitation 
in Vietnam.  Indeed, the Board acknowledges that in October 
2005 and February 2009, the National Personnel and Records 
Center indicated that the VF 92, to which the Veteran was 
attached, was credited with Vietnam service from May 24, 1972 
to May 25, 1972 and May 31, 1972 to June 13, 1972.  
Nevertheless, the NPRC also indicated that it was unable to 
determine whether or not the Veteran had in-country service 
in the Republic of Vietnam and that the Veteran's service 
record provided no conclusive proof of his physically being 
in-country.  

Likewise, in response to July 2009 and August 2009 requests 
from the RO to research the matter, the U. S. Army and Joint 
Services Records Research Center (JSRRC), in August 2009, 
indicated that it had reviewed information from the Naval 
History and Heritage Command Archives Branch, Washington Navy 
Yard, Washington, D.C. Order of Battle for Carriers and 
Carrier-based Squadrons in the Western Pacific and Vietnam 
for the period of 1971 and 1972.  The JSRRC determined that 
the Fighter Squadron 92 (VF-92) was deployed aboard the USS 
CONSTELLATION during her 1971 Western Pacific deployment from 
October 1, 1971 to June 30, 1972.  The JSRRC also reviewed 
the 1971 command history for the USS CONSTELLATION, which 
revealed that the USS CONSTELLATION departed from the Naval 
Station San Diego, California on October 1, 1971 for Western 
Pacific deployment.  The USS CONSTELLATION performed special 
operation periods on Yankee Station in the Gulf of Tonkin off 
the coast of North Vietnam from November 3 to November 21, 
1971 and from November 30 to December 31, 1971, during which 
time the ship made a port of call in Subic Bay, Republic of 
the Philippines.  Additionally, a review of the 1972 command 
history of the USS CONSTELLATION shows that it continued on 
its Western Pacific deployment and conducted special 
operation periods on Yankee Station from January 11 to 
February 2, 1972, February 11 to March 2,1972, March 15 to 
March 22, 1972, April 8 to May 17, 1972, and from June 1 to 
June 12, 1972, during which time it made ports of call in 
Subic Bay, Republic of Philippines, Hong Kong, Yokosuka, 
Japan, and Singapore.  The USS CONSTELLATION returned to San 
Diego, California on June 30, 1972.  Accoding to the National 
Archives and Records Administration in College Park, MD and 
the Naval History and Heritage Command in Washington, DC, 
command histories, deck logs, and muster rolls/ personnel 
diaries were the only administrative records produced by 
commissioned United States Navy ships during the Vietnam War 
that were permanently retained.  These records did not 
normally annotate individuals arriving or going ashore on a 
routine basis.  The deck logs may indicate aircraft or boats 
arriving/departing, but did not list passengers by name, 
unless that individual was a very important person or high-
ranking officer.  Also, the deck logs did not normally list 
the destinations of these aircrafts and vessels.  Logbooks 
maintained aboard river boats or launches were not considered 
permanent records.  The JSRRC indicated that information 
regarding the duties and assignments requiring the Veteran to 
go ashore in Vietnam may be in his Official Military 
Personnel File.  However, the Board, in reviewing the 
Veteran's personnel file, does not find that any information 
contained therein demonstrates that the Veteran had duty or 
visitation or otherwise went ashore in Vietnam.  Therefore, 
in the absence of any evidence to the contrary, the Board 
finds that the preponderance of the evidence is against a 
finding that the Veteran was exposed Agent Orange during his 
service as a result of in-country visitation or duty in 
Vietnam.

As noted above, even if the presumptive service connection 
regulatory provisions are not applicable, a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown.  In this 
regard, in order to establish service connection on a non-
presumptive direct incurrence basis, the veteran must provide 
evidence of a current disability, an in-service injury or 
disease, and a nexus between the current disability, and an 
in-service injury or disease.  In this case, although, the 
record reflects that the Veteran has been diagnosed with, and 
treated for, prostate cancer and it's residuals since 1999,  
his service treatment records do not reflect that he ever 
complained of, or was diagnosed with, prostate cancer or any 
other prostate disability while in service. Moreover, there 
is no competent clinical opinion of record that etiologically 
relates the Veteran's current prostate disability, to any 
incident of his active service.  Thus, in the absence of 
demonstration of continuity of symptomatology, or competent 
medical evidence that causally links any of the Veteran's 
prostate cancer and its residuals to service, to include 
exposure to Agent Orange, the Board finds that the initial 
demonstration of a prostate disability in 1999, years after 
service, is too remote from service to be reasonably related 
to service.  Such a lapse of time between service separation 
and the earliest documentation of current disability is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Therefore, the Board concludes that the preponderance of the 
evidence is also against a grant of service connection on a 
nonpresumptive direct-incurrence basis.

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for prostate cancer and residuals, including 
incontinence and erectile dysfunction, due to Agent Orange 
exposure.  Although the Veteran asserts that his prostate 
cancer and residuals are related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain 
symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  In this case, the 
negative evidence of record is of greater probative value 
than the Veteran's statements and thus will be given more 
probative weight.  Thus, the Board finds that the competent 
objective evidence of record fails to establish that the 
Veteran had in-country duty or visitation in Vietnam and that 
his prostate cancer and any residuals thereof are as a result 
of his service.  The Board has considered the doctrine of 
giving the benefit of the doubt to the Veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2009), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for prostate 
cancer and its residuals, to include impotence and erectile 
dysfunction, to include as due to Agent Orange exposure, and 
the claim must be denied.
ORDER

Entitlement to service connection for prostate cancer and 
residuals, including incontinence and erectile dysfunction, 
due to Agent Orange exposure, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


